Citation Nr: 0409705	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  01-02 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to permanent and total disability rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from July 1968 to July 1970.

This matter was last before the Board of Veterans' Appeals (Board) 
in November 2001, on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.  Upon its last review, the Board remanded the claim for 
further development of the evidence, and for compliance with the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the appellate courts.  It has 
been held in this regard that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

By a remand dated in November 2001, the RO was directed to refer 
the claims file to a VA physician or appropriate specialist to 
review the claims file and assess the nature and severity of each 
of the appellant's reported disabilities (including those reported 
by the appellant, to include diminution of eyesight, a back 
condition, liver and kidney conditions, prostate problems, a 
nervous condition, foot calluses, diabetes and high blood 
pressure), and to provide an opinion as to whether the appellant 
was unable to sustain employment as a result of such disabilities.  
However, the RO did not afford the appellant the requested VA 
medical examination of the claims file, to ascertain the nature 
and severity of each of the appellant's reported disabilities, and 
to render an opinion as to whether the appellant is able to 
sustain employment in light of such disabilities.

Because compliance with the Board's remand directives of November 
2001 has not been obtained, this matter is remanded for the 
following:

1.  The RO will ascertain if the appellant has received any VA, 
non-VA, or other medical treatment for the disorders underlying 
his claim that is not evidenced by the current record.  The 
appellant should be provided with the necessary authorizations for 
the release of any treatment records not currently on file.  The 
RO should then obtain these records and associate them with the 
claims folder.  

2.  The RO should then refer the claims file to a VA physician or 
appropriate medical specialist.  The examiner is requested to 
review the claims folder.  Based on this review, the examiner is 
requested to assess the nature and severity of each disability 
found, to include but not limited to, vision, a back disorder, 
liver and kidney disorders, prostate disorder, foot calluses, 
diabetes and high blood pressure, and to ascertain whether the 
veteran is unable to work for pension purposes as a result of such 
disabilities.  If the physician believes that another examination 
and/or further testing is warranted, the appellant should be 
scheduled for the same.  The complete rationale for all opinions 
expressed must be provided.  All reports should be typed.

3.  The appellant is hereby notified that it is his responsibility 
to report for any examination scheduled and to cooperate in the 
development of the claim.  The consequences for failure to report 
for a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the 
appellant does not report for any scheduled examination, 
documentation should be obtained which shows that notice 
scheduling the examination was sent to the last known address.  It 
should also be indicated whether any notice that was sent was 
returned as undeliverable.

4.  If the findings on an medical report do not contain sufficient 
detail, it is incumbent upon the RO to return the report as 
inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2003).  
The RO should take such additional development action as it deems 
proper with respect to the claim, including the conduct of any 
other appropriate VA examinations, and follow any applicable 
regulations and directives implementing the provisions of the VCAA 
as to its notice and development.  

5.  Following such development, the RO should review and 
readjudicate the claim.  Each disability found should be assigned 
an appropriate disability rating.  If the claim on appeal 
continues to be denied, the RO shall issue the appellant and his 
representative a Supplemental Statement of the Case, and they 
should be afforded an opportunity to respond.  Thereafter, the 
case should be returned to the Board.  

No action is required by the appellant until he receives further 
notice; however, he 

may present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



